DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s Petition amendment 2/15/2021.
Election/Restrictions
Claims 14-20 has withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Nov. 08, 2018.
The Election/Restrictions requirement had been made FINAL in the previous Office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel the non-elected claims 14-20.
Allowable Subject Matter
Claims 1-4, 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims, 
a clock delay circuit configured to generate a delayed clock signal based on an input clock signal having 
a first plurality of switches configured to supply one or more of the Schmitt trigger and one or more of the plurality of inverters with the one or more starved currents when the input clock signal is high and short one or more of the Schmitt trigger and one or more of the plurality of inverters to ground and the reference current when the input clock signal is low; and wherein TDEL is based on TCHARGE and TCHARGE is based on C, NTOP, vST, High, and a supply voltage (VsuPL), and wherein the output clock signal is based on an inverse of the delayed clock signal and the input clock signal, as recited in the independent claim 1;
 	input clock signal is high and configured to be shorted to ground and the reference current when the input clock signal is low, wherein the plurality of inverters includes one or more shaping inverters that are configured to further smooth edges of the delayed clock signal and are not current starved during any cycles of the delay circuit; and wherein the output clock signal is based on an inverse of the delayed clock signal and the input clock signal and wherein TDEL is based on TCHARGE and TCHARGE is based on C, NTOP, VsT,High, and a supply voltage (VsuPL), as recited in the independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
February 18, 2021